DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 11/18/2021.
Claims 1-18 are pending.
Claims 1-18 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                                                   
					IDS
An applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data.  It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573,220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied 469 U.S. 851 (1984).  An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art.  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc. 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea LarkBoats, Inc. et al.,175 U.S.P.Q. 260, 272 (S.D. FI. 1972).  It is unreasonable for Examiner to review all of the cited references thoroughly.  By initialing the accompanying 1449 forms, examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a method, claims 7 and 13 are directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “receiving, by a web browser, an identifier of a resource from a first merchant website… redirecting, by the web browser, from the first merchant website to a second merchant website… initiating, by the web browser, a first transaction with the second merchant website … and  initiating, by the web browser, a second transaction with the first merchant website ….” The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, the fundamental economic principle, merchants refer and cross promote between each other. In this case a customer is sent from merchant A to merchant B with a coupon and when the customer makes a purchase at merchant B with the coupon they receive another coupon for a purchase at merchant A. 

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does currently recite an additional element but the additional element does not integrate the judicial exception into a practical application. 
In particular, the claim recites “redirecting, by the web browser, from the first merchant website to a second merchant website...” According to the specification(74), “After the consumer accepts the offer by clicking on the offer, the consumer is redirected to Macys.com with an indication of “OfferId=1K2CGP9” in the referral.” The user clicks a link and is sent to the website of the link. The redirecting is geared at the abstract idea of sending the customer to Merchant B. Applicant is not claiming reinventing links directing users to a different site. A link to a website is clicked.
Applicant has automated a fundamental economic practice of sending a user to a merchant. 
Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 573 U.S. 208 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a fundamental economic practice  as performed by a generic computer. 
Claims 2, 4, 6, 8, 10, 12, 14, 16 and 18 discuss the payment processing network receiving a message about a transaction. 
Claims 3, 9, 15 provide descriptive material about the resource/coupon
Claims 5, 11, 17 discuss use conditions of the coupons

The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 573 U.S. 208. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-6, 8-12 and 14-18 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 6405174) (“Walker”), and in view of  Clopp (US 2009/0276305) (“Clopp”).
Regarding claims 1, 7 and 13, Walker discloses receiving, by a web browser, an identifier of a resource from a first merchant website, wherein the identifier of the resource is stored in association with the resource in a data warehouse by a communication portal server (Figure 8, 17; column 4, line 4-20, column 5, line 14-37, column 11, line 41-62, column 13, line 47-64); 
Walker - The user computer 110 accesses the web site of an outputting merchant (step 1702) which allows customers to place orders online. … then the user computer 110 receives data from the outputting merchant web server that indicates the bonus (step 1708). The bonus and any associated conditions are stored (step 1710), for example, in a cookie or other file on the user computer 110 or on the Internet service provider computer 120 (FIG. 1). (column 11, line 41-62)

after receiving the identifier of the resource, redirecting, by the web browser, from the first merchant website to a second merchant website, wherein the second merchant website receives the identifier of the resource from the web browser during the redirecting from the first merchant website (column 11, line 63-67, column 12, line 1-6, column 13, line 47-64); 
Walker - The user computer 110 creates (or receives) a link that displays an offer for the bonus (step 1712). The link may be a hyperlink, banner advertisement, additional frame, new window, or other element on the Web Site of the outputting merchant… the user computer 110 receives a command from the customer to connect to the link (step 1714) and thus access the web site of the soliciting merchant (step 1716).  (column 11, line 63-67, column 12, line 1-6)

initiating, by the web browser, a first transaction with the second merchant website using the identifier of the resource (column 11, line 57-62, column 12, line 7-16, column 13, line 47-64), 
Walker - The bonus and any associated conditions are stored (step 1710), for example, in a cookie or other file on the user computer 110 or on the Internet service provider computer 120 (FIG. 1). The conditions may also be stored on the Soliciting merchant Web Server or the outputting merchant web server… The web site of the Soliciting merchant likewise allows customers to place orders online… If the transaction with the soliciting merchant does not satisfy the conditions (step 1722), then the trans action is processed in a conventional manner (step 1724). Otherwise, the credit card account is credited (step 1726) with an amount defined by the bonus.   (column 11, line 57-62, column 12, line 7-16)

initiating, by the web browser, a second transaction with the first merchant website (column 12, line 17-22, column 13, line 47-64), 
Walker - the bonus is applied to the customer account upon completion of a Second transaction at the Soliciting merchant. However, in another embodiment of the present invention, the customer may be further required to complete another transaction at the first merchant.   (column 12, line 17-22)

Walker does not disclose wherein the second merchant website communicates a first authorization request message for the first transaction to at least one transaction handler computer, the first authorization request message comprising the identifier of the resource in an optional field, and wherein the at least one transaction handler computer retrieves the identifier of the resource from the first authorization request message and activates the resource stored in the data warehouse in response to retrieving the identifier of the resource from the first authorization request message; and 
wherein the first merchant website communicates a second authorization request message for the second transaction to the at least one transaction handler computer, 
wherein the second authorization request message includes the identifier of the resource, wherein the at least one transaction handler computer applies the resource to the second transaction in response to receiving the second authorization request message, and wherein the resource includes a benefit of an offer applicable to the second transaction from the first merchant website, after the first transaction from the second merchant website.  

Clopp teaches wherein the second merchant website communicates a first authorization request message for the first transaction to at least one transaction handler computer, the first authorization request message comprising the identifier of the resource in an optional field, and wherein the at least one transaction handler computer retrieves the identifier of the resource from the first authorization request message and activates the resource stored in the data warehouse in response to retrieving the identifier of the resource from the first authorization request message; and (¶ 15-20, 24, 31-33, 71, 86, 90, 93-100, 107, 108, 123-131)
Clopp-  visitors to the site may also follow links for the same coupon for online purchases thereby allowing affiliate tracking by cookies or other online means. Once the coupon is used in-store, or a purchase is made after a customer follows the online link, Affiliate sees the purchase in their online Affiliate Account after logging into the Affiliate Portal. … a referral identifier generator (32) for each merchant (45) to give at least one consumer (28), the referral identifier generator (32) in a computer processor system coupled to a network and the referral identifier (26) representing a promotional offer for at least one consumer (28); an affiliate tracking system (30) for accepting and tracking the referral identifier (26) from the at least one consumer (28), the affiliate tracking system (30) in a computer coupled to a network, wherein the at least one consumer (28) is awarded at least one promotion according to the referral identifier (26) and at least one merchant (45) is awarded at least one merchant reward according to the at least one consumers (28) purchase history with at least one store.  The at least two merchants may be a first merchant and a second merchant and a merchant reward for the second merchant may be preconditioned upon a consumers purchase history with the first merchant. For example, there may be an offer for ten percent off at Julie's Ice Cream (a first merchant), the coupon may be given out at Bob's Pizza (a second merchant) and Bob's Pizza may get a merchant reward if the consumer eats at Julie's Ice Cream, but only if the consumer purchases at Julie's Ice Cream… There may be an E-Commerce portal, such as MagentoTM or Zen CartTM, that allows the administrator to track affiliate identifiers. This may reside on Merchant's web site. An example of a new component or portal for a portal shopping cart: Customer enters in coupon code that acts as both an identifier for an Affiliate referral and an activator for a discount to the customer. The Merchant logs into an administrator' Admin' consul, where Admin consul may be a customized portal that shows a breakdown of coupon codes used, the discount to customer, the commissions owed to Affiliate, revenue to Merchant after customer discount… Data transmitted may be the discount amount, product information, affiliate identifier, commission to affiliate, and O… Advanced Customer Tracking may be the tracking of one customer and their related purchases, and eligibilities such as cross-promotions, rebates, and/or points earned. This may be tracked by any means or identifier, including but not limited to Credit Card, Bonus Card, ID #, name, the coupon itself (such as if the coupon was printed from a Consumer User Account on the Affiliate System Network), or other. Advanced Customer Account Tracking may be used to apply discounts like a rebate or joint rebate, after a purchase has already been made, instantly on the consumer's credit card. It may also be used to apply discounts to previous purchases, instantly. This may work with Joint Coupons, … ; a referral identifier such as a coupon may be swiped (bar code or otherwise), keyed in, or identifying data entered/recorded any other way. Second; System Selection may occur to Identify and Select a system, circuit, and method to follow (this selection process can be manual, or automated by machine or system). One way this may be automated, may be activation by the coupon swipe or a bar code alerting equipment or system. Third; There may not be a credit card, gift card, loyalty card system in place; or there may be such a system in place. If such a system is in place, data may be sent to Processor Gateway and/or Processor Platform (and/or ISO/P company) & simultaneously sent to Affiliate Gateway and/or Affiliate Platform and/or Affiliate Processor and/or Affiliate Company. The Affiliate Gateway may be combined as the same gateway of the Processor Gateway, and the Affiliate Platform may be combined as the same platform of the Processor Platform; or they may be separate and have a bridge to communicate data between the two. A typical method of charging a credit card may occur, where first the data may be sent to a Processor Gateway (and/or ISO/P ) & to Affiliate Gateway and/or Affiliate Platform and/or Affiliate Processor containing credit card #, purchase amount, merchant ID, other data (such as customer name, order number), and a Data packet (which may include affiliate code, price, and other info) (note that an Affiliate Gateway and/or Affiliate Platform and/or Affiliate Processor may not need to receive ‘a’ Credit Card number, or full number.  (¶ 15, 20, 90, 93, 107, 129, 131)

wherein the first merchant website communicates a second authorization request message for the second transaction to the at least one transaction handler computer, 
wherein the second authorization request message includes the identifier of the resource, wherein the at least one transaction handler computer applies the resource to the second transaction in response to receiving the second authorization request message, and wherein the resource includes a benefit of an offer applicable to the second transaction from the first merchant website, after the first transaction from the second merchant website (¶ 15-20, 24, 31-33, 71, 86, 90, 93-100, 107, 108, 123-131)
Clopp-  visitors to the site may also follow links for the same coupon for online purchases thereby allowing affiliate tracking by cookies or other online means. Once the coupon is used in-store, or a purchase is made after a customer follows the online link, Affiliate sees the purchase in their online Affiliate Account after logging into the Affiliate Portal. … a referral identifier generator (32) for each merchant (45) to give at least one consumer (28), the referral identifier generator (32) in a computer processor system coupled to a network and the referral identifier (26) representing a promotional offer for at least one consumer (28); an affiliate tracking system (30) for accepting and tracking the referral identifier (26) from the at least one consumer (28), the affiliate tracking system (30) in a computer coupled to a network, wherein the at least one consumer (28) is awarded at least one promotion according to the referral identifier (26) and at least one merchant (45) is awarded at least one merchant reward according to the at least one consumers (28) purchase history with at least one store.  The at least two merchants may be a first merchant and a second merchant and a merchant reward for the second merchant may be preconditioned upon a consumers purchase history with the first merchant. For example, there may be an offer for ten percent off at Julie's Ice Cream (a first merchant), the coupon may be given out at Bob's Pizza (a second merchant) and Bob's Pizza may get a merchant reward if the consumer eats at Julie's Ice Cream, but only if the consumer purchases at Julie's Ice Cream… There may be an E-Commerce portal, such as MagentoTM or Zen CartTM, that allows the administrator to track affiliate identifiers. This may reside on Merchant's web site. An example of a new component or portal for a portal shopping cart: Customer enters in coupon code that acts as both an identifier for an Affiliate referral and an activator for a discount to the customer. The Merchant logs into an administrator' Admin' consul, where Admin consul may be a customized portal that shows a breakdown of coupon codes used, the discount to customer, the commissions owed to Affiliate, revenue to Merchant after customer discount… Data transmitted may be the discount amount, product information, affiliate identifier, commission to affiliate, and O… Advanced Customer Tracking may be the tracking of one customer and their related purchases, and eligibilities such as cross-promotions, rebates, and/or points earned. This may be tracked by any means or identifier, including but not limited to Credit Card, Bonus Card, ID #, name, the coupon itself (such as if the coupon was printed from a Consumer User Account on the Affiliate System Network), or other. Advanced Customer Account Tracking may be used to apply discounts like a rebate or joint rebate, after a purchase has already been made, instantly on the consumer's credit card. It may also be used to apply discounts to previous purchases, instantly. This may work with Joint Coupons, … ; a referral identifier such as a coupon may be swiped (bar code or otherwise), keyed in, or identifying data entered/recorded any other way. Second; System Selection may occur to Identify and Select a system, circuit, and method to follow (this selection process can be manual, or automated by machine or system). One way this may be automated, may be activation by the coupon swipe or a bar code alerting equipment or system. Third; There may not be a credit card, gift card, loyalty card system in place; or there may be such a system in place. If such a system is in place, data may be sent to Processor Gateway and/or Processor Platform (and/or ISO/P company) & simultaneously sent to Affiliate Gateway and/or Affiliate Platform and/or Affiliate Processor and/or Affiliate Company. The Affiliate Gateway may be combined as the same gateway of the Processor Gateway, and the Affiliate Platform may be combined as the same platform of the Processor Platform; or they may be separate and have a bridge to communicate data between the two. A typical method of charging a credit card may occur, where first the data may be sent to a Processor Gateway (and/or ISO/P ) & to Affiliate Gateway and/or Affiliate Platform and/or Affiliate Processor containing credit card #, purchase amount, merchant ID, other data (such as customer name, order number), and a Data packet (which may include affiliate code, price, and other info) (note that an Affiliate Gateway and/or Affiliate Platform and/or Affiliate Processor may not need to receive ‘a’ Credit Card number, or full number…. An Affiliate Gateway may send data to an Affiliate Platform, which in turn may send data to an Affiliate Processor, which may send authorization back to Merchant to complete the circuit,  (¶ 15, 20, 90, 93, 107, 129, 131)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Walker (column 12, line 2-6), which teaches  “If the customer wishes to take advantage of the offer and make a purchase from another (Soliciting) merchant, the user computer 110 receives a command from the customer to connect to the link (step 1714) and thus access the web site of the soliciting merchant” and Clopp (¶ 2), which teaches “enabling affiliate, cross promotion and new payment structures between individuals and businesses” in order to promote relationships between businesses using cross promotions (Clopp; ¶ 2-4).

Regarding claims 2, 8 and 14, Clopp teaches wherein, in response to activation of the resource, the at least one transaction handler computer detects the second authorization request message for the second transaction (¶ 32, 90, 129, 130).
Regarding claims 3, 9 and 11, Clopp teaches wherein the identifier of the resource is embedded in a uniform resource locator used to redirect the web browser from the first merchant website to the second merchant website (¶ 30, 37, 71). 
Regarding claims 4, 10 and 16, Clopp teaches wherein the at least one transaction handler computer is on an electronic payment processing network in which the at least one transaction handler computer interconnects issuer processors controlling first accounts from which payments are made and acquirer processors controlling second accounts to which the payments are made (¶ 91-99, 129-131).   
Regarding claims 5, 11 and 17, Clopp teaches wherein activating further comprises: storing a trigger record in the data warehouse, the trigger record identifying a subset of conditions for redemption of the benefit in the second transaction; and monitoring, by the at least one transaction handler computer, authorization request messages transmitted in the electronic payment processing network to identify, using the trigger record, the second transaction (¶ 15, 16, 20, 24, 107, 129-131)  
Regarding claims 6, 12 and 18, Clopp teaches wherein the at least one transaction handler computer is configured to process transactions, and wherein the communication portal server is configured to communicate with websites using communication channels independent of communications of the at least one transaction handler computer for the transactions (¶ 14, 15, 86, 91, 93, 97, 99, 123-125, 129-131) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
White et al., (US 2008/0133351) teaches spending triggers at a second merchant in order to receive an incentive.
Walker et al (US 783140) teaches receiving an offer and the referral to a second merchant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685